Citation Nr: 1732693	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a liver disability, to include Hepatitis C and hepatic steatosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to May 1974, with service at Camp Lejeune.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of this hearing is associated with the claims file. 

In June 2010, the Veteran filed a service connection claim for Hepatitis C.  The medical records provide an indication that the Veteran may have had a liver disability other than Hepatitis C.  In light of Clemons v. Shinseki, 23 Vet. App. 1
(2009), the Board finds that the Veteran is in fact seeking service connection for a liver disability, to include Hepatitis C and hepatic steatosis.  As such, the claim has been recharacterized as reflected on the cover page. 

In August 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in September 2014.  The Board then remanded the claim in February 2015 in order to verify the Veteran's service at Camp Lejeune and to obtain additional medical opinions.  His personnel records have been obtained and as discussed in detail below, the medical opinions, when read together, are adequate.  Moreover, the Veteran submitted private treatment records.  Accordingly, the Board can proceed with the adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).              

The Veteran has submitted additional evidence in support of his claim since the August 2015 supplemental statement of the case and he has waived Agency of Original Jurisdiction (AOJ) consideration of the evidence.  See February 2017 informal hearing presentation.  


FINDINGS OF FACT

1.  Hepatitis C was not present in service or for many years after service, and the most probative medical evidence of record does not show that it is related to any in-service incident. 

2.  The Veteran does not have a current diagnosis of hepatic steatosis.


CONCLUSION OF LAW

The Veteran does not have a liver disability, to include Hepatitis C and hepatic steatosis, that was incurred in or aggravated by active service, or is otherwise etiologically related to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(f), 17.400 (2016).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he contracted Hepatitis C while in the military as a result of either inoculation via air gun injection or dental work.  The Veteran further contends that his Hepatitis C is related to service due to the date of diagnosis of the disease, the length of dormancy of the disease, and the severity of his disease at the time of diagnosis.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Several risk factors for Hepatitis C have been identified, including: organ transplants before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood by health care workers, intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as by tattooing.  A June 2004 VA Fast Letter stated that despite the lack of any scientific evidence to document transmission of Hepatitis C with air gun injectors, it is biologically plausible.  

Service treatment records do not show that he was treated for or diagnosed with Hepatitis C during his active service.  

During the May 2013 Board hearing, the Veteran testified that he believed that his Hepatitis C was related to service.  The Veteran denied a history of high risk sexual activity, organ replacement, and blood transfusion.  The Veteran stated that although he did "snort cocaine three to four times in 1989," he believed that his Hepatitis C was related to service due to the fact that he used cocaine too soon before being diagnosed with Hepatitis C as the virus remains dormant for several years.  Also during the hearing, he cited to information he found on the internet from Dr. G.R. and Dr. L.D. regarding Hepatitis C and the Veteran population.  Since the Board hearing, he stated that his Hepatitis C is related to either hepatic steatosis or to contaminated water from Camp Lejeune.  See August 2015 statement and February 2017 informal hearing presentation.    

Although the Veteran is competent to describe his symptoms that are within his lay observation, he is not competent to opine as to the etiology of his Hepatitis C.  Specifically, he does not have the requisite medical expertise to state that his hepatitis C is related to air gun inoculations, dental work, hepatic steatosis, or contaminated water from Camp Lejeune.  He also does not have the requisite medical expertise to state that his cocaine use did not cause the disease due to the timeframe of his cocaine use and the dormancy of the disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).
Even though he is competent to provide a history of his cocaine use, his statements regarding the onset of cocaine use have not been consistent.  Private treatment records reveal that he reported a past history of cocaine use in the 1970s.  See June and August 2005 private treatment record.  He later stated that his private treatment records were inaccurate and that he used cocaine in approximately 1988 or 1989.  See January 2011 VA examination report and May 2013 Board hearing transcript.  However, in April and August 2015, he stated that he did not use cocaine in the 1970s or 1980s and that he used cocaine in the early 1990s.  These inconsistent statements weigh against the Veteran's claim.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).

Although the Veteran has submitted private treatment records, these treatment records do not contain an etiology opinion relating his Hepatitis C to service.  A May 2001 private treatment record noted that the "root of transmission" of the Veteran's Hepatitis C virus was "unknown," but the record specifically noted his past history of cocaine use.  

The Veteran was afforded a January 2011 VA examination.  He denied a history of blood transfusion, IV drug use, hemodialysis, high risk sexual history, tattoos, and body piercings but did endorse a past history of intranasal cocaine use in approximately 1988 or 1989.  The examiner opined that it was less likely than not that the Hepatitis C was caused by or a result of inoculations with an air gun during service.  The examiner reasoned that there is a lack of scientific evidence to document transmission of Hepatitis C from air gun injections.  She further noted that the Veteran endorsed a risk factor of intranasal cocaine use and that he was diagnosed approximately ten years after intranasal cocaine use. 

In August 2014, the Board requested a medical specialist opinion from the Veterans Health Administration (VHA).  An opinion was received in September 2014.  It was noted that the specialist had extensive expertise in the field of infectious disease.  The specialist specifically noted review of the claims file, the Veteran's testimony, and pertinent medical literature.  The specialist concluded that it was unlikely that Hepatitis C was related to service and she provided a thorough and detailed discussion to support her conclusion.  The specialist cited to a 2001 study conducted by VA that analyzed Hepatitis C in the Veteran population and stated that after the study adjusted for intravenous drug use, military factors (to include air gun injection) were not significant.  The specialist reviewed the research discussed by the Veteran during the Board hearing and highlighted the point that "there is no single case of a pneumonic gun as the source" of the virus.  She also acknowledged the Veteran's contention that his Hepatitis C could be related to his in-service dental work but noted that there was no epidemiological link between Hepatitis C and dental procedures.  She then addressed the Veteran's theory that his Hepatitis C was related to service due to the dormancy of the virus.  The specialist explained that it can take approximately 20 to 30 years to develop cirrhosis after the acquisition of the infection.  After a thorough review of the medical records, the specialist stated that based on the severity of the Veteran's condition in 2003 and 2009, it would not be unusual for the Veteran to have been infected with the virus in the 1980s.  

In an April 2015 VA medical opinion, the examiner stated that the onset of Hepatitis C was unknown.  An August 2015 VA medical provider stated that although it is possible in theory, the current medical literature does not relate the use of an air gun for vaccination purposes to Hepatitis C.  She also noted that the service treatment records were silent for documented blood loss during the inoculation process.  

When read together, the Board finds the VA medical opinions of record to be adequate and highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The September 2014 specialist opinion thoroughly discussed the Veteran's contentions and the medical research that the Veteran cited.  The August 2015 VA opinion references VA resources regarding Hepatitis C and notes that although it is plausible, there is not sufficient medical evidence to confirm air gun inoculations as a risk factor.  Even though the February 2017 informal hearing presentation disputes the qualifications of the August 2015 VA medical provider, the September 2014 VA opinion was rendered by an infectious disease specialist with several decades of medical experience.  As noted above, when read together, the medical opinions are adequate as they discuss the Veteran's contentions and provide a thorough discussion regarding the etiology of the Hepatitis C.  

The Board further notes that VA has a duty to consider a claim under all theories of entitlement and must fully and sympathetically develop a Veteran's claim, applying all relevant laws and regulations.  In this regard, the Board notes that 38 C.F.R. § 19.9 provides that the Board has the authority to consider appeals in light of laws, including but not limited to statutes, regulations, and court decisions, that were not previously considered by the AOJ.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1349 (Fed. Cir. 2003).  

Here, review of the record reveals that the Veteran served at Camp Lejeune, North Carolina.  38 U.S.C.A. § 1710 states that certain Camp Lejeune veterans may be eligible for hospital care and medical services for certain enumerated diseases.  38 C.F.R. § 17.400 further states that VA will "assume" that certain enumerated diseases of eligible Camp Lejeune veterans "are attributable to the veteran's active duty . . . unless it is clinically determined . . . that such an illness or condition is not attributable to the veteran's service."  The list of enumerated diseases under both 38 U.S.C.A. § 1710 and 38 C.F.R. § 17.400 include hepatic steatosis.

In August 2014, the Board asked the VHA medical specialist to consider the significance, if any, of the Veteran's service in Camp Lejeune.  The specialist reviewed the medical records and concluded in her September 2014 medical opinion that the Veteran did not have a current diagnosis of hepatic steatosis.  The specialist cited to two liver biopsies dated 2003 and 2009 in formulating her opinion, which noted "extremely minimal steatosis" in 2003 and "no macrovesicular steatosis" in 2009.  Moreover, an August 2015 medical opinion states that although the Veteran had "extremely minimal steatosis" in 2003, the 2009 report showed that the liver biopsy was negative for macrovesicular steatosis.  The medical opinion noted that the condition had a "transient nature."  Additionally, private treatment records dated from 2009 to the present do not reveal a diagnosis of hepatic steatosis.  Although the Veteran had a notation of "extremely minimal steatosis" several years prior to the appeal period, he has not been diagnosed with hepatic steatosis during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289   (2013) (a diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency).  Without a current diagnosis of hepatic steatosis, 38 U.S.C.A. § 1710 and 38 C.F.R. § 17.400 are not applicable to this Veteran.    

During the pendency of the appeal, 38 C.F.R. § 3.307 and 3.309 were amended to add a list of diseases associated with contaminants in the water supply at Camp Lejeune from August 1, 1953 to December 31, 1987, to include liver cancer.  The medical evidence does not include a diagnosis of liver cancer and therefore, this presumption is not applicable.   

Accordingly, service connection for a liver disability is not warranted.  The Board acknowledges the Veteran's contention that Hepatitis C and hepatic steatosis may be related to each other.  See August 2015 statement.  However, as the Board has denied entitlement to service connection for a liver disability in this decision, service connection under a secondary service connection theory is not warranted.  38 C.F.R. § 3.310.  Additionally, the Board notes that the Veteran has a diagnosis of cirrhosis of the liver which has been associated with his hepatitis C.  See April 2013 VA treatment record.  Again, as service connection for a liver disability, to include Hepatitis C, is denied, the theory of secondary service connection is not warranted.  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

	(CONTINUED ON NEXT PAGE)





	
ORDER

Service connection for a liver disability, to include Hepatitis C and hepatic steatosis, is denied.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


